DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al (Differentiation of the Infarct Core from Ischemic Penumbra within the First 4.5 Hours, Using Diffusion Tensor Imaging-Derived Metrics: A Rat Model).
Regarding claims 1, Kuo et al disclose a method for assessing stroke onset time of a brain region, comprising:  
acquiring magnetic resonance diffusion tensor matrices of the brain region and of a normal brain tissue, wherein the normal brain tissue and the brain region belong to the same brain tissue type [see title, Page 269];
obtaining pure anisotropy (q) of the brain region (qi) and pure anisotropy of the normal brain tissue (qn) from the magnetic resonance diffusion tensor matrices [see Page 269];
calculating a relative decrease of qi to qn and the assessing stroke onset time is determined by the relative decrease of qi to qn [see Pages 269, 271, 273];
wherein ischemic status of stroke is infarct core (IC) [see Pages 269, 271, 273, 275-276 and fig 5].

Regarding claims 2, Kuo et al disclose acquiring a brain tissue type map, wherein the brain tissue type map is obtained by fractional anisotropy mapping calculated from the magnetic resonance diffusion tensor matrices [see Pages 269, 271-272].

Regarding claims 3, Kuo et al disclose the brain region and the normal brain tissue belong to the same brain tissue type in an atlas-based tissue classification method [see page 271] by disclosing we 
applied an atlas-based tissue classification method during [see bottom left column of page 271].

Regarding claim 4, Kuo et al disclose wherein the normal brain tissue is a contralateral homologous tissue of the brain region [see page 271].

Regarding claims 5-6, Kuo et al disclose method for establishing an index of assessing stroke onset time, comprising: 
providing a plurality of brain regions having a plurality of given stroke onset time [see page 275 and fig 5];
 wherein the plurality of brain regions belong to the same brain tissue type [see page 275 and fig 5]; 
assessing stroke onset time of the plurality of brain regions having the plurality of given stroke onset time according to the method as claimed in claim 1 for obtaining the plurality of relative decrease of qi to qn [see page 275 and fig 5];
obtaining a curve of the relative decrease of qi to qn versus stroke onset time as the index of assessing stroke onset time [see pages 271, 273, 275-276 and fig 5].

Regarding claim 7, Kuo et al disclose method for assessing stroke unset time of a test brain region comprising: 
acquiring magnetic resonance diffusion tensor matrices of the test brain region and of a normal brain tissue [see pages 271, 273, 275-276 and fig 5];
wherein the normal brain tissue and the test brain region belong to the same brain tissue type [see page 275 and fig 5]; 
obtaining pure anisotropy of the brain region and pure anisotropy of the normal brain tissue from the magnetic resonance diffusion tensor matrices [see pages 271, 273, 275-276 and fig 5].
calculating a relative decrease of qi to qnt; [see pages 271, 273, 275-276 and fig 5];
analyzing the relative decrease of qi to qn with the index of assessing stroke onset time according to claim 6 to assessing the stroke unset time of the test brain region. [see pages 271, 273, 275-276 and fig 5].

Regarding claim 8, Kuo et al disclose nonlinear regression analyzing the relative decrease of qit to qn with the index of assessing stroke onset time [see pages 271, right column].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793